DETAILED ACTION
This Action is in reply to Applicant’s Reply submitted 13 January 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 January 2021, pages 8-14 have been fully considered but they are not persuasive.  Applicant stated that Elberbaum US 8,269,376, in view of Thompson et al. US 2014/0211345 did not teach all of the limitations of Claims 1 and 16, and in particular “wirelessly receiving from a remote device unaware of said operational state” and “wirelessly receiving from said first switching device which is unaware of said operational state”.  These newly recited limitations and in particular, a remote device or first switching device unaware of said operational state, are not described or supported in Applicant’s specification and/or drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 16, the newly added recited limitations “wirelessly receiving from a remote device unaware of said operational state” and “wirelessly receiving from said first switching device which is unaware of said operational state”, in particular a remote device or first switching device unaware of said operational state, are not supported in Applicant’s specification and/or drawings.
Regarding Claims 2-15, they depend from Claim 1 and are also rejected for the reason stated above.
Regarding Claims 17-20, they depend from Claim 16 and are also rejected for the reasons stated above.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the newly added recited limitations “wirelessly receiving from a remote device unaware of said operational state” and “wirelessly receiving from said first switching device which is unaware of said operational state”, in remote device or first switching device unaware of said operational state, are not described in Applicant’s specification and/or drawings, and therefore unknown as to what is being referenced.
Regarding Claims 2-15, they depend from Claim 1 and are also rejected for the reason stated above.
Regarding Claims 17-20, they depend from Claim 16 and are also rejected for the reasons stated above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elberbaum US 8,269,376, in view of Thompson et al. US 2014/0211345, and in further view of Avrahamy US 20170086281.
Regarding Claim 1, Elberbaum teaches a switching device comprising: 
a mechanical switch (19, fig. 1B), the mechanical switch being in an operational state; 
a logic unit (11, fig. 1B) operable to cause the mechanical switch to change the operational state; 
a non-transitory machine-readable storage medium (11, fig. 1B) having stored thereon computer program instructions for causing the switching device to perform the steps of: 
wirelessly receiving instructions to set a power state of a circuit including the switching device to a desired power state indicated in the instructions; operating the mechanical switch to change the operational state if the circuit is detected as not being in the desired powered state; and maintaining the mechanical switch in the operational state if the circuit is detected as being in the desired powered state (refer to col. 15, lines 25-53). 
Elberbaum however is silent regarding a current sensor, an electrical path from the first neutral terminal to the second neutral terminal through the current sensor, and detecting whether the circuit is in the desired powered state by the current sensor detecting whether the electrical path has electrical current.
Thompson teaches a current sensor (648, 649, fig. 12), an electrical path from the first neutral terminal to the second neutral terminal through the current sensor (refer to [0100]), and detecting whether the circuit is in the desired powered state by the current sensor detecting whether the electrical path has electrical current (622, fig. 12) of the circuit connected to the current sensor via the electrical path has electrical current 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the current sensor as taught by Thompson with the switching device of Elberbaum in order to achieve the advantage of an providing a way to determine if there is current in the electrical path.  
The combination of Elberbaum and Thompson teaches wirelessly receiving instructions to set the power state of the circuit including the switching device to the desired power state indicated in the instructions, however is silent regarding wirelessly receiving from a remote device unaware of the operational state instructions to set the power state of the circuit.
Avrahamy teaches wirelessly receiving from a remote device (remote control block 121) unaware of the operational state (pre-determined logic), instructions (commands) to set the power state (on or off) of the circuit including the switching device (SW2, 35b) to the desired power state indicated in the instructions, (the remote control block 121 may use wireless communication.…Based on a pre-determined logic, the controller 93b connects via the connection 37b to activate the controlled switch SW2 35b via the control port 36b, for setting the load 12 in the required state, being `ON` or `OFF`, according to the wirelessly received command and the pre-set logic.  The wireless functionality of the TeX module 32i allows a user to be remotely located from the system, and to send the command wirelessly, Fig. 14a and refer to [0322]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the current sensor as taught by Thompson 
Regarding Claim 2, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 1 and further teaches wherein the mechanical switch is a double pole/double throw switch (19, fig. 1B of Elberbaum). 
Regarding Claim 3, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 1 and further teaches wherein the mechanical switch is capable of being in exactly one operational state (pos 1 or pos 2, refer to col. 9, lines 24-35 of Elberbaum). 
Regarding Claim 4, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 1 and further teaches wherein the operational state is selected from the group consisting of open and closed (On-Off, refer to col. 16, line 45 to col. 17, line 3 of Elberbaum).
Regarding Claim 5, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 1 and further teaches wherein the program step of the logic unit operating the mechanical switch to change the operational state comprises toggling the operational state (step C, col. 16, lines 62-64 of Elberbaum).
Regarding Claim 6, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 1 and further teaches wherein the non-transitory machine-readable storage medium is included in a computer system (11, fig. 1B).
Regarding Claim 7, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 6 and further teaches wherein the computer system is an embedded system (CPU within 10, fig. 1B of Elberbaum).
Regarding Claim 8, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 6 and further teaches wherein the mechanical switch, the logic unit, the current sensor, and the computer system are contained in a housing sized and shaped for installation in an electrical box (figs 5 or 6B of Elberbaum). 
Regarding Claim 9 and 17, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claims 8 and 16 and further teaches comprising: a power converter disposed on a first power input line and converting alternating current to direct current (17, fig. 1B of Elberbaum); and a direct current line transmitting current from the power converter to the logic unit when the device receives power on the first power input line (output of 17, fig. 1B of Elberbaum). 
Regarding Claim 13, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claim 6 and further teaches wherein the logic unit and the computer system comprise a single component (11, fig. 1B of Elberbaum).
Regarding Claim 16, Elberbaum teaches an electrical system comprising: 
at least one switching device  (18-1, fig. 2) comprising: 
a mechanical switch having an operational state (on-off, refer to col. 16, line 45 to col. 17, line 3); 
a logic unit (21, fig. 2) operable to cause the mechanical switch to change the operational state; 
a current sensor (16, fig. 2)
a non-transitory machine-readable storage medium (11, fig. 1B) having stored thereon computer program instructions for causing the switching device to perform the 
wirelessly receiving instructions to set a power state of a circuit including the switching device to a desired power state indicated in the instructions; operating the mechanical switch to change the operational state if the circuit is detected as not being in the desired powered state; and maintaining the mechanical switch in the operational state if the circuit is detected as being in the desired powered state (refer to col. 15, lines 25-53). 
at least a second switching device (18-2, fig. 2); 
wherein the at least one switching device and the at least a second switching device are in electrical communication with a single load in a multi-way switching geometry (refer to col. 11, lines 4-21 and col. 12, lines 6-16).
Elberbaum however is silent regarding an electrical path from the first neutral terminal to the second neutral terminal through the current sensor, and detecting whether the circuit is in the desired powered state by the current sensor detecting whether the electrical path has electrical current.
Thompson teaches an electrical path from the first neutral terminal to the second neutral terminal through the current sensor (refer to [0100]), and detecting whether the circuit is in the desired powered state by the current sensor detecting whether the electrical path has electrical current (622, fig. 12) of the circuit connected to the current sensor via the electrical path has electrical current (refer to [0100]), which provides a way to determine if there is current on the neutral line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the current sensor as taught by Thompson 
The combination of Elberbaum and Thompson teaches wirelessly receiving instructions to set the power state of the circuit including the switching device to the desired power state indicated in the instructions, however is silent regarding wirelessly receiving from a remote device unaware of the operational state instructions to set the power state of the circuit.
Avrahamy teaches wirelessly receiving from a remote device (remote control block 121) unaware of the operational state (pre-determined logic), instructions (commands) to set the power state (on or off) of the circuit including the switching device (SW2, 35b) to the desired power state indicated in the instructions, (the remote control block 121 may use wireless communication.…Based on a pre-determined logic, the controller 93b connects via the connection 37b to activate the controlled switch SW2 35b via the control port 36b, for setting the load 12 in the required state, being `ON` or `OFF`, according to the wirelessly received command and the pre-set logic.  The wireless functionality of the TeX module 32i allows a user to be remotely located from the system, and to send the command wirelessly, Fig. 14a and refer to [0322]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the current sensor as taught by Thompson with the switching device of the combination of Elberbaum and Thompson in order to achieve the advantage of an providing an additional method of controlling the circuit.



Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elberbaum US 8,269,376, in view of Thompson et al. US 2014/0211345, in view of Avrahamy US 20170086281, and in further view of Sawyers US 2013/0320769.
Regarding Claim 10 and 18, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claims 9 and 17, however is silent regarding comprising: a second power converter disposed on a second power input line and converting alternating current to direct current; and a second direct current line transmitting current from the second power converter to the logic unit when the device receives power on the second power input line.
Sawyers teaches a second power converter (104A or 104B, fig. 1) disposed on a second power input line (106 or 108, fig. 1) and converting alternating current to direct current; and a second direct current line (feedback received by 112, fig. 3) transmitting current from the second power converter to the logic unit when the device receives power on the second power input line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the second power input line as taught by Sawyers with the switching device of the combination of Elberbaum, Thompson, and Avrahamy in order to achieve the advantage of an additional power source available for use
Regarding Claim 11, the combination of Elberbaum, Thompson, Avrahamy, and Sawyers teaches all of the limitations of Claim 10 and further teaches wherein the housing comprises: a first power terminal transmitting power (106, fig. 1 of Sawyers) to 
Regarding Claim 12 and 19, the combination of Elberbaum, Thompson, Avrahamy, and Sawyers teaches all of the limitations of Claims 10 and 18 and further teaches comprising: a voltage sensor (current sense 2, fig. 1 of Sawyers) sensing the amount of voltage on the second power input line; and the non-transitory machine-readable storage medium having stored thereon computer program instructions for performing the step of determining a probability that the device is installed in a switching position immediately prior to a load in the circuit based at least in part on voltage readings received from the voltage sensor (fig. 5 of Sawyer or refer to col. 15, lines 25-53).

Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elberbaum US 8,269,376, in view of Thompson et al. US 2014/0211345, in view of Avrahamy US 20170086281, and in further view of Clough US 2015/0059086).
Regarding Claim 14 and 20, the combination of Elberbaum, Thompson, and Avrahamy teaches all of the limitations of Claims 1 and 16, however is silent regarding comprising a dimming circuit operable to reduce the amount of power transmitted from the device.
Clough teaches a dimming circuit (4204, fig. 44) operable to reduce the amount of power transmitted from the device, which saves power.
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 15, the combination of Elberbaum, Thompson, Avrahamy, and Clough teaches all of the limitations of Claim 14 and further teaches wherein the dimming circuit is operable to reduce the amount of power transmitted form the device to zero (refer to [0260] of Clough). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
24 May 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836